DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is in response to the application filed on 4/23/2019. Claims 1-17 are pending in the instant application.
Specification
The abstract of the disclosure is objected to because it exceeds the maximum allowable number of 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module for processing patient input data”, “adjustment module for calculating the adjustment of oxygen output to the patient”, and “a delivery system for automatically incrementally increasing or decreasing the amount of oxygen delivered to the patient….”, and “a secondary device connector” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the measuring device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsky et al. (US 2018/0099109 A1) in view of Steen (6,142,149).
claim 1, Kinsky teaches A device for automatically adjusting the flow of oxygen delivered to a patient setting (Fig.4, system 100; [0035], where the system 100 uses an adjustment algorithm to adjust oxygen delivery in a closed loop manner based on oxygen saturation levels) comprising: a microcontroller ([0016], “microcontroller”) comprising: a processing module for processing patient input data (“FiO2 adjustment algorithm 120” [0031] which “which can operate in logic circuitry (e.g., a microprocessor, microcontroller,…”) comprising oxygen saturation data (SpO2 from oximeter sensor 18, Abstract and [0016], the FiO2 module receives and processes the patient input data); an adjustment module (120) for calculating the adjustment of oxygen output to the patient, wherein the adjustment of oxygen is calculated using the patient input data of the processing module ([0031]-[0032], “FiO2 adjustment algorithm 120 capable of adjusting FiO2 in a close loop fashion depending on SpO2”); an alarm module for sounding an alarm if the oxygen saturation data fall below a threshold ([0132], “When S/.sub.CLCF falls below a threshold (e.g., T=250) as shown in FIG. 3, an alarm can issue for instance. In the example shown, it is seen that when SpO2 falls below its desired range”); a delivery system for automatically increasing or decreasing the amount of oxygen delivered to the patient by modifying the flow of oxygen to the patient and subsequently inspired fraction of oxygen ([0031], “FiO2 adjustment algorithm 120 capable of adjusting FiO2 in a close loop fashion depending on SpO2”), wherein the amount of oxygen delivered is based on the adjustment of oxygen calculated in the adjustment module ([0016], [0031] based on the SpO2 data); a user interface (Fig.4, display monitor 22, [0016]) operatively connected to the microcontroller ([0016], “microcontroller”, where system 10 includes the microcontroller and display monitor to display the operation of the system); and a secondary device connector operative to connect to a secondary device ([0038]).
It is unclear whether the delivery system of Kinsky automatically increases or decreases the amount of oxygen delivered incrementally.

Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Kinsky to automatically increase or decrease the flow of oxygen incrementally as taught by Steen to allow for monitoring of the patients saturation levels between increments.
With respect to claim 2, Kinsky as modified teaches wherein the secondary device connector is selected from a physical connector and a wireless network connector ([0038], cable or antenna for wireless transmission).
With respect to claim 3, Kinsky as modified teaches wherein the secondary device is a monitoring system, a computer, a tablet, or a mobile device ([0038], “an external device such as a clinician's computer, personal computer, lap top computer, tablet, cell phone, etc., or other computer system operable at a hospital handling electronic medical records (EMRs) for example”).
With respect to claim 5, Kinsky as modified teaches wherein the oxygen saturation data is obtained from a pulse oximeter or transcutaneous membrane (Oximeter sensor 18).
With respect to claim 8, Kinsky as modified teaches wherein the patient input data is obtained directly from the measuring device, from a monitoring system, or over a LAN network (from oximeter sensor 18, [0016]).
With respect to claim 9, Kinsky as modified teaches wherein the delivery system provides automatic oxygen weaning and facilitates eventual cessation of oxygen delivery ([0017], “Conversely, 
With respect to claim 10, Kinsky as modified teaches wherein adequate oxygen saturation of the patient is maintained by automatic adjustments in oxygen delivery ([0016], “Closed Loop Control of FiO2 (CLC-FiO2) automatically adjusts the fraction of inspired oxygen (FiO2) delivered in response to changes in ventilation parameters to maintain target values for SpO2”; see also [0035], “In short, in the disclosed system 100, the FiO2 adjustment algorithm 120 in the oxygen delivery system 112 preferably uses SpO2 as a closed loop variable to adjust FiO2”).
With respect to claim 11, Kinsky as modified teaches wherein the delivery system comprises at least one valve, at least one motor, and/or a solenoid system (The device of Kinsky includes a ventilator which inherently comprises a motor (Abstract, [0009], and [0016], where the ventilator provides mechanical breathing). In the event that it is not found to be inherent that the ventilator of Kinsky has a motor, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the delivery system comprise a valve in light of the teaching of Steen wherein the delivery system comprises a valve (Fig.2, 28) to control the flow rate of the supplemental oxygen being delivered to the patient (Abstract).
With respect to claim 12, Kinsky as modified teaches wherein the delivery system is modulated internally or by manual adjustment (The delivery system is modulated internally, “Closed Loop Control of FiO2 (CLC-FiO2) automatically adjusts the fraction of inspired oxygen (FiO2) delivered in response to changes in ventilation parameters to maintain target values for SpO2” via and adjust algorithm within the microcontroller, [0016]).
claim 14, Kinsky as modified teaches wherein the device receives oxygen from a system selected from a wall output, oxygen cylinder compressor, and/or a reservoir (“oxygen delivery system”, Abstract, [0016], the system can use both a “ventilator …and a standalone oxygen delivery device that provides oxygen” and would therefore require a reservoir).
With respect to claim 15, Kinsky as modified teaches wherein oxygen is delivered to the patient by a nasal cannula or a facemask ([0016], Fig.4, mask).
With respect to claim 16, Kinsky as modified teaches wherein the user interface (display monitor 22) comprises: a graphical representation of the patient's oxygen saturation and device oxygen output over time (see Fig.3, [0030]); a graphical representation of patient physiologic data; a graphical representation of patient data in real time ([0030]-[0031],SpO2); and a graphical representation of historical data in order to monitor the course of a patient's care or the device's performance over time ([0030], see Fig.3 where time is on the x axis).
Kinsky as modified does not explicitly teach a user input mechanism operably connected to the microcontroller.
However, Steen teaches a user input mechanism operably connected to the microcontroller (col.4, lines 64-67 “device… comprises an interface 24 coupled with memory of controller 22”) to allow communication between the physician and the central computer about oxygen saturation data (col. 5, lines 1-18, “Interface 24 is configured to communicate oxygen saturation information and corresponding quantity of supplemental oxygen information to central computer 34”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the user interface of Kinsky as modified to comprise a user input mechanism operably connected to the controller as further taught by Steen to allow communication between the physician and the central computer regarding oxygen saturation information.
claim 17, Kinsky as modified teaches wherein the user input mechanism is configured for entering or altering the patient input data, the adjustment of oxygen, the threshold, and/or the amount of oxygen delivered to the patient (Steen, col.5, lines 11-18, “minimum and maximum supplemental oxygen flow values”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsky and Steen in view of Acker et al. (US 2017/0216551 A1).
With respect to claim 4, Kinsky as modified teaches the limitations of claim 1.
Kinsky as modified does not teach wherein the microcontroller further comprises a correction module for the identification and correction of artifacts in the patient input data.
However, Acker teaches a system of delivering therapeutic gas to a patient based on patient input data (flow rate data from a flow rate sensor, [0008], Abstract) with a controller that comprises a correction module for the identification and correction of artifacts in the patient input data ([0008], “The controller may be further configured to utilize at least one of data smoothing and/or low-pass filtering to remove outlying stored flow data points.”, [0008]) to ensure accurate oxygen delivery that is not interrupted due to artifacts and disruptions in the sensed patient data (Abstract, [0008], and [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the controller of Kinsky as modified to further comprise a correction module for the identification and correction of artifact in the patient input data as taught by Acker to ensure accurate oxygen delivery that is not interrupted due to artifacts and disruptions in the sensed patient data

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsky and Steen in view of Melker et al. (US 2013/0276785 A1).
claim 6, Kinsky as modified teaches a pulse oximeter to detect the oxygen saturation data recited in claim 1.
Kinsky as modified does not teach wherein the patient's heart rate is obtained from the pulse oximeter.
However, Melker teaches that it is known to obtain a patient’s heart rate from a pulse oximeter ([0227], “pulse oximeters are relied upon to provide oxygen saturation and heart rate”) to provide an additional important parameter for determining cardiorespiratory function ([0133]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to obtain the patient’s heart rate from the pulse oximeter of Kinsky as modified as Melker teaches that pulse oximeters are known devices to be relied upon for obtaining a patient’s heart rate to provide an additional parameter for determining cardiorespiratory function.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsky and Steen as applied to claim 1 above, and further in view of Salvino et al. (US 2018/0185603 A1).
With respect to claim 7, Kinsky as modified teaches the limitations of claim 1.
Kinsky as modified does not teach wherein the patient input data further comprises heart rate, respiratory rate, expiratory CO2 levels, blood pressure, and/or temperature.
However, Salvino teaches a device for automatically adjusting oxygen flow to a patient based on patient input data (Abstract) including heart rate (“pulse rate”, [0044]) to monitor health related apnea events ([0044]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Kinsky as modified to further 
With respect to claim 13, Kinsky as modified teaches the limitations of claim 12.
Kinsky as modified does not teach wherein the delivery system can be manually overridden.
However, Salvino teaches that the delivery system can be manually controlled and can be manually overridden (see paragraphs [0036]- [0038] and [0040] where a physician sets and changes settings depending on different needs of different patients).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the delivery system of Kinsky as modified with the ability to be manually overridden as taught by Salvino to allow the physician to change the settings depending on the needs of different patients or the changing needs of a patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown (US 20160022952) teaches closed loop control of oxygen saturation levels. Armstrong et al. (US 20110247620) teaches the use of a pulse oximeter for an oxygen delivery device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785       


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785